Citation Nr: 0031770	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to July 
1953.  

This claim arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), where the benefit sought on appeal was 
denied.  


FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in November 1996, at age 65, of respiratory failure, 
"ASCHD" and colitis are listed as other significant 
conditions contributing to death but not related to 
respiratory failure. 

2.  Also according to his certificate of death, an autopsy of 
his body was not performed.

3.  At the time of his death in November 1996, the veteran 
was service-connected for bony ankylosis of the right knee 
(40 percent); injury to muscle group XIII, right lower 
extremity, (30 percent); shell fragment wound of the left 
knee (10 percent); degenerative joint disease of the left 
knee, (10 percent); posterior scoliosis, secondary to short 
leg and pelvic tilt (10 percent); PTSD (10 percent); 
osteomyelitis, right knee (zero percent); and neuralgia, 
right tibial nerve (zero percent).  His combined disability 
evaluation was 80 percent.  

4.  A preponderance of the evidence is against the 
appellant's claim that service-connected disability 
contributed substantially or materially to the veteran's 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.305 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (2000).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2000).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2000).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2000).

The appellant contends that the death of the veteran should 
be service-connected because, in essence, the pain that his 
service-connected disabilities produced caused him to be 
unable to "ward off" the effects of the medical problems 
that caused his death.  We note that although the appellant 
had requested "all records pertaining to his last illness 
and death", that she has not averred the existence of any 
additional relevant records beyond those in the claims 
folder.  Thus, there is no outstanding duty to assist with 
respect to any relevant records in this case.  

According to his certificate of death, the veteran died in 
November 1996, at age 65, of respiratory failure. "ASCHD" 
and colitis are listed as other significant conditions 
contributing to death but not related to respiratory failure.  
An autopsy was not performed.

The record also shows that, at the time of his death in 
November 1996, the veteran was service-connected for bony 
ankylosis of the right knee (40 percent); injury to muscle 
group XIII, right lower extremity, (30 percent); shell 
fragment wound of the left knee (10 percent); degenerative 
joint disease of the left knee, (10 percent); posterior 
scoliosis, secondary to short leg and pelvic tilt (10 
percent); PTSD (10 percent); osteomyelitis, right knee (zero 
percent); and neuralgia, right tibial nerve (zero percent).  
His combined disability evaluation was 80 percent.  

The medical evidence shows that the veteran was treated from 
February 1996 to October 1996 for lung disease related to 
persistent and continued tobacco abuse (treatment record 
dated June 1996); Chronic Obstructive Pulmonary Disease 
(COPD), arteriosclerotic heart disease, asymptomatic, 
melanosis coli, (treatment records dated August 1996); and 
probable reflux esophagitis (treatment record dated October 
1996).  The veteran was seen on numerous occasions concerning 
his shortness of breath and oxygen treatment.   However, 
there is no evidence showing treatment for any of the 
veteran's service-connected disabilities. 

Although the appellant has averred that his service-connected 
disabilities casually shared in producing death, we note that 
VA regulations provide that it must be shown that service-
connected conditions contributed substantially or materially; 
that they combined to cause death; that they aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (2000).

The veteran's death certificate similarly does not show a 
casual connection between any service-connected disorder and 
his death.  Although the appellant has averred that there is 
such a connection, she has not shown that she possesses the 
requisite medical training or expertise to render such a 
medical opinion, thus, her contentions to that effect do not 
constitute competent medical evidence.  

As the medical evidence is against her claim, and there is no 
competent evidence to support her contentions, we find that 
there are no outstanding duties owed to the appellant.  

Further, in view of the above, the Board has no other 
recourse but to find that service connection for the cause of 
the veteran's death is not warranted because the 
preponderance of the evidence is clearly against such a grant 
of service connection.  The claim has failed and must 
necessarily be denied.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	M. W. GREENSTEET
	Veterans Law Judge
	Board of Veterans' Appeals

